 

Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of September
30, 2013 by and between AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK, a
California corporation (“Bank”) and LIGHTPATH TECHNOLOGIES, INC., a Delaware
corporation (“Grantor”).

 

Recitals

 

Bank has agreed to make certain advances of money and to extend certain
financial accommodation to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor (as amended from time to time, the “Loan Agreement”) dated of even date
herewith. Capitalized terms used herein have the meaning assigned in the Loan
Agreement. Bank is willing to make the credit extensions to Grantor, but only
upon the condition, among others, that Grantor shall grant to Bank a security
interest in all of Grantor’s right title, and interest in, to and under all of
the Collateral whether presently existing or hereafter acquired

 

Now, Therefore, Grantor agrees as follows:

 

Agreement

 

To secure performance of Grantor’s obligations under the Loan Agreement, Grantor
grants to Bank a security interest in all of Grantor’s right, title and interest
in Grantor’s intellectual property (including without limitation those
Copyrights, Patents and Trademarks listed on Exhibits A, B and C hereto),
including without limitation all proceeds thereof (such as, by way of example
but not by way of limitation, license royalties and proceeds of infringement
suits). This security interest is granted in conjunction with the security
interest granted to Bank under the Loan Agreement. Each right, power and remedy
of Bank provided for herein shall not preclude the simultaneous or later
exercise by Bank of any or all other rights, powers or remedies.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed as of the first date written above.

 



Address of Borrower: LIGHTPATH TECHNOLOGIES, INC.     2603 Challenger Tech Ct.,
Suite 100 By: /s/ J. James Gaynor



Orlando, FL 32826   Attn:  James J. Gaynor, CEO Print Name: J. James Gaynor
Fax:(407) 382-4007    



  Title: President & CEO



 

Address of Bank: AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK 400 Emerson Street   Palo Alto, CA 94301 By: /s/ Jon
Krogstad FAX:  (650) 289-0124     Attn:  Jon Krogstad Title: Senior Vice
President

 

 

 

 

Exhibit A

 

Copyrights

 

Please Check Box if No Copyrights Exist x

 

Title

Registration Number

Registration Date

                   

 

 

 

 

Exhibit B

 

Patents

 

Please Check Box if No Patents Exist ¨

 

Title

Serial/ Patent Number

Application/ Issue Date

High-power fused collimator and associated methods   7,397,985   07/08/08      
    High-power fused collimator and associated methods   7,146,075   12/05/06  
        Computer keyboard backlighting   6,871,978   03/29/05          
Fabrication of collimators employing optical fibers fusion-spliced to optical
elements of substantially larger cross-section areas   6,780,274   08/24/04    
      Backlighting for computer keyboard   6,765,503   07/20/04          
Fabrication of collimators employing optical fibers fusion-spliced to optical
elements of substantially larger cross-sectional areas   6,360,039   03/19/02  
        Manipulation of acoustic waves using a functionally graded material and
process for making the same   6,278,656   08/21/01           Use of a laser to
fusion-splice optical components of substantially different cross-sectional
areas   6,217,698   04/17/01           Use of a laser to fusion-splice optical
components of substantially different cross-sectional areas   6,033,515  
03/07/00           Batching of molten glass in the production of graded index of
refraction glass bodies   6,029,475   02/29/00           Method of producing
large polymer optical blanks with predictable axil refractive index profile  
6,027,672   02/22/00           Axially-graded index-based copulers for solar
concentrators   5,936,777   08/10/99           Method of manufacturing a grin
lens   5,917,105   06/29/99           Axially-graded index-based couplers  
5,815,318   09/29/98           Quadaxial gradient index lens   5,796,525  
08/18/98           GRIN lens and method of manufacturing   5,689,374   11/18/97
          Process for manufacturing GRIN lenses by melting a series of layers of
frits   5,630,857   05/20/97           Gradient refractive index lens elements  
5,617,252   04/01/97

 

 

 

 

Title

Serial/ Patent Number

Application/ Issue Date

          Method for making refractive optical elements with graded properties  
5,582,626   12/10/96           Lead glass composition series for gradient
glasses   5,504,623   04/02/96           Lead glass composition series for
gradient glasses   5,459,613   10/17/95           Refractive elements with
graded properties and methods of making same   5,262,896   11/16/93          
Shaped gradient fabrication in lenses by molding from axial gradient   5,236,486
  08/17/93           Uni-directional gradient index of refraction glasses  
5,200,858   04/06/93           Use of a laser to fusion-splice optical
components of substantially different cross-sectional areas   6,352,376   3/5/02
          Macro-gradient optical density transmissive light concentrators,
lenses and compound lenses of large geometry   4,907,864   03/13/90          
Double axial gradient lens and process for fabrication thereof   5,044,737  
09/03/91           Glass plate fusion for macro-gradient refractive index
materials   4,929,065   05/29/90           Fabrication of macro-gradient optical
density transmissive light concentrators, lenses and compound lenses of large
geometry   4,883,522   11/28/89           Method of microfabrication   6,126,775
  10/03/00           Method of micro-fabrication   6,395,126   05/28/02        
  perature compensator for faraday rotator   6,252,708   06/26/01           TV
projection lens including a graded index element   5,392,431   02/21/95

 

 

 

 

Exhibit C

 

Trademarks

 

Please Check Box if No Trademarks Exist ¨

 

Description   Serial / Registration Number   Application /Registration Date    
      LIGHTPATH TECHNOLOGIES   2,639,210   10/22/02           LIGHTPATH  
2,106,549   10/21/97           GRADIUM   2,058,044   04/29/97          
Circulight*                   BLACK DIAMOND*                   GelTech*        
          Oasis*        

 

* Represents trademarks that are unregistered.

 

 

 

